 

This Lease dated January 21, 2015 is by and between “Marsel Plaza LLC.”
(hereinafter “Landlord”) and ““LAURENCE WAINER” and “Blow and Drive INTERLOCK,
INC.”” (hereinafter “Tenant”).

 

1. LEASE OF PREMISES       In consideration of the Rent (as defined at Section
5.4) and the provisions of this Lease, Landlord leases to Tenant and Tenant
leases from Landlord the Premises shown by diagonal lines on the floor plan
attached hereto as Exhibit “A”, and further described at Section 2k. The
Premises are located within the Building and Project described in Section 21.
Tenant shall have the non-exclusive right (unless otherwise provided herein) in
common with Landlord, other tenants, subtenants and invitees, to use of the
Common Areas (as defined at Section 2e).     2. DEFINITIONS       As used in
this lease, the following terms shall have the following meanings:

 

  a. Base Rent: $1,450.00 per month (See Section 5.1)         b. Base Year: 2015
        c. Broker: Meir Kroll         d. Commencement Date:    FEBRUARY 1, 2015
        e. Common Areas: The building lobbies, common corridors and hallways,
restrooms, garage and parking areas, stairways, elevators and other generally
understood public or common areas. Landlord shall have the right to regulate or
restrict the use of the Common Areas.         f. Expiration Date: Twenty-Four
(24) months from the Commencement Date.         g. Intentionally Omitted

 

  h. Landlord’s Mailing Address:   9454 Wilshire Blvd., Suite 600
Beverly Hills, CA 90212
Fax: (310)278-0866               Tenant’s Mailing Address:   5527 Hermitage
Avenue
Valley Village, CA 91607
Fax: (______) ____________

 

  i. Option: Landlord hereby grants to Tenant one (1) option (“Option”) to
extend the Term of this Lease for an additional period of three (2) years for
each option (“Option Term”). ((See number 40 below))         j. Parking: Tenant
shall be permitted, but is not obligated to, park up to four (4) parking spaces
for a total of $200.00 to be paid on a monthly basis for parking in the
subterranean (underground) parking during the Lease Term. Tenant shall abide by
any and all parking regulations and rules established from time to time by
Landlord or Landlord’s parking operator. Landlord reserves the right to
separately charge Tenant’s guests and visitors for parking. Tenant’s parking
rights shall be subject to Exhibit “B”. Tenant will not park Tenant’s vehicle on
the first floor of the shopping center. Tenant’s parking rates of $200.00 for
the four (4) parking spaces will increase by 10% per a year for each remaining
year of the lease.         k. Premises: That portion of the Building is known as
suite 304.         l. Project: The building of which the Premises are a part
(the “Building”) and any other buildings or improvements on the real property
(the “Property”) located at 1080 South La Cienega Boulevard, Los Angeles,
California, Suite 304.         m. Intentionally Omitted.         n. Security
Deposit (Article 7): Total of: $4,350.00         o. State: CA         P.
Tenant’s First Adjustment Date (Section 5.2): The first day of the calendar
month in which the first (1st) anniversary of the Commencement Date occurs.    
    q. Payment of First and Last Month. At the time of execution of this Lease,
Tenant will pay Landlord for the first and last month rent that equates to
$3,750 In additional to this, Tenant will provide payment of $4,350.00 for
security deposit.         r. Tenant’s Use Clause (Article 8): Solely for office
use for the purposes of selling of interlock systems and for no other usage.

 

 [image_006.jpg] [image_007.jpg] 

 

1

 

 

3. EXHIBITS       The exhibits listed below are incorporated by reference in
this Lease:

 

  “A” FLOOR PLAN         “B” PARKING AGREEMENT         “D” RULES AND REGULATIONS
        “F” LEASE GUARANTY

 

4. DELIVERY OF POSSESSION

 

  4.1 Intentionally omitted.         4.2 Tender of Possession — Defined.
Possession of the Premises shall be deemed tendered to Tenant (“Tender of
Possession”) upon execution of this Lease.         4.3 Delays Caused by Tenant.
If Tender of Possession is delayed as a result of delays caused by acts or
omissions of Tenant, Tenant’s agents, employees and contractors, the date that
Tender of Possession would have occurred but for such delays shall be deemed for
all purposes to be the date of Tender of Possession, and there shall be no
abatement of rent thereafter.         4.4 Intentionally omitted.         4.5
Intentionally omitted.

 

5. RENT

 

  5.1 Payment of Base Rent. Tenant agrees to pay the Base Rent for the Premises.
Monthly Installments of Base Rent shall be payable in advance on the first day
of each calendar month of the Term without any offset, notice or demand. If the
Term begins (or ends) on other than the first (or last) day of a calendar month,
the Base Rent for the partial month shall be prorated on a per diem basis.
Tenant shall pay Landlord the first Monthly Installment of Base Rent when Tenant
executes the Lease.         5.2 Adjusted Base Rent. The amount of Monthly
Installments of Base Rent payable hereunder shall be as follows:

 

Months   Monthly Base Rent 1 - 12   $1,450.00 13-24   $1,450.00

 

  5.3 Definition of Rent. All costs and expenses which Tenant assumes or agrees
to pay to Landlord under this Lease shall be deemed additional rent (which,
together with the Base Rent is sometimes refereed to as the “Rent”). The Rent
shall be paid to the Building manager (or other person) and at such place, as
Landlord may from time to time designate in writing, without any prior demand
therefore and without deduction or offset, in lawful money of the United States
of America.         5.4 Rent Control. If the amount of Rent or any other payment
due under this Lease violates the terms of any governmental restrictions on such
Rent or payment, the Rent or payment due during the period of such restrictions
shall be the maximum amount allowable under those restrictions. Upon termination
of the restrictions, Landlord shall, to the extent it is legally permitted,
recover from Tenant the difference between the amounts received during the
period of the restrictions and the amounts Landlord would have received had
there been no restrictions.

  

 [image_006.jpg] [image_007.jpg] 

 

2

 

 

6. INTEREST AND LATE CHARGES       If Tenant fails to pay when due any Rent or
other amounts or charges which Tenant is obligated to pay under the terms of
this Lease, the unpaid amounts shall bear interest at the maximum rate then
allowed by law. Tenant acknowledges that the late payment of any Monthly
Installment of Base Rent will cause Landlord to lose the use of that money and
incur costs and expenses not contemplated under this Lease, including without
limitation, administrative and collection costs and processing and accounting
expenses, the exact amount of which is extremely difficult to ascertain.
Therefore, in addition to interest, if any such installment is not received by
Landlord within ten (10) days from the date it is due, Tenant shall pay Landlord
a late charge equal to five percent (5%) of such installment. Landlord and
Tenant agree that this late charge represents a reasonable estimate of such
costs and expenses and is fair compensation to Landlord for the loss suffered
from such nonpayment by Tenant. Acceptance of any interest or late charge shall
not constitute a waiver of Tenant’s default with respect to such nonpayment by
Tenant nor prevent Landlord from exercising any other rights or remedies
available to Landlord under this Lease.     7. SECURITY DEPOSIT       Tenant
agrees to deposit with Landlord the Security Deposit set forth at Section 2n
upon execution of this Lease, as security for Tenant’s faithful performance of
its obligations under this Lease. Landlord and Tenant agree that the Security
Deposit may be commingled with funds of Landlord and Landlord shall have no
obligation or liability for payment of interest on such deposit. Tenant shall
not mortgage, assign, transfer or encumber the Security Deposit without the
prior written consent of Landlord and any attempt by Tenant to do so shall be
void, without force or effect and shall not be binding upon Landlord.       If
Tenant fails to pay any Rent or other amount when due and payable under this
Lease, or fails to perform any of the terms hereof, Landlord may appropriate and
apply or use all or any portion of the Security Deposit for Rent payments or any
other amount then due and unpaid, for payment of any amount for which Landlord
has become obligated as a result of Tenant’s default or breach, and for any loss
or damage sustained by Landlord as a result of Tenant’s default or breach, and
Landlord may so apply or use this deposit without prejudice to any other remedy
Landlord may have by reason of Tenant’s default or breach. If Landlord so uses
any of the Security Deposit, Tenant shall, within ten (10) days after written
demand therefore, restore the Security Deposit to the full amount originally
deposited; Tenant’s failure to do so shall constitute an act of default
hereunder and Landlord shall have the right to exercise any remedy provided for
at Article 27 hereof. Within thirty (30) days after the Term (or any extension
thereof) has expired or Tenant has vacated the Premises, whichever shall last
occur, and provided Tenant is not then in default on any of its obligations
hereunder, Landlord shall return the Security Deposit to Tenant, or, if Tenant
has assigned its interest under this Lease, to the last assignee of Tenant.
Notwithstanding anything to the contrary contained herein, Tenant hereby waives
the provisions of Section 1950.7 of the California Civil Code, or any similar or
successor Regulations or other laws now or hereinafter in effect. If Landlord
sells its interest in the Premises, Landlord may deliver this deposit to the
purchaser of Landlord’s interest and thereupon be relieved of any further
liability or obligation with respect to the Security Deposit.     8. TENANT’S
USE OF THE PREMISES     Tenant shall use the Premises solely for the purposes
set forth in Tenant’s Use Clause. Tenant shall not use or occupy the Premises in
violation of law or any covenant, condition or restriction affecting the
Building or Project or the Certificate of Occupancy issued for the Building or
Project, and shall, upon notice from Landlord, immediately discontinue any use
of the Premises which is declared by any governmental authority having
jurisdiction to be a violation of law or the Certificate of Occupancy. Tenant,
at Tenant’s own cost and expense, shall comply with all laws, ordinances,
regulations, rules and/or any directions of any governmental agencies or
authorities having jurisdiction which shall impose any duty upon Tenant or
Landlord with respect to the Premises or its use or occupation. A judgment of
any court of competent jurisdiction or the admission by Tenant in any action or
proceeding against Tenant that Tenant has violated any such laws, ordinances,
regulations, rules and/or directions in the use of the Premises shall be deemed
to be a conclusive determination of that fact as between Landlord and Tenant.
Tenant shall not do or permit to be done anything which will invalidate or
increase the cost of any fire, extended coverage or other insurance policy
covering the Building or Project and/or property located therein, and shall
comply with all rules, orders, regulations, requirements and recommendations of
the Insurance Services Office or any other organization performing a similar
function. Tenant shall promptly upon demand reimburse Landlord for any
additional premium charged for such policy by reason of Tenant’s failure to
comply with the provisions of this Article. Tenant shall not do or permit
anything to be done in or about the Premises which will in any way obstruct or
interfere with the rights of other tenants or occupants of the Building or
Project, or injure or annoy them, or use or allow the Premises to be used for
any improper, immoral, unlawful or objectionable purpose, nor shall Tenant
cause, maintain or permit any nuisance in, on or about the Premises. Tenant
shall not commit or suffer to be committed any waste in or upon the Premises.  
  9. SERVICES AND UTILITIES       Landlord shall provide Tenant with access at
the Premises to any utilities reasonably necessary to conduct retail business in
the Premises (“Utilities”). Tenant shall pay for the cost of Utilities servicing
the Premises utilized by Tenant directly to the public utility provided. The
cost of any Utilities for the benefit of the Common Areas shall not be charged
to or payable by Tenant and shall be included in Common Area Expenses.

 

 [image_006.jpg] [image_007.jpg] 

 



3

 

 



The electrical power to the Premises is currently provided by the public utility
directly to the Premises. Tenant shall, at its own expense, arrange for and
directly pay to the appropriate utility company the cost of any such electrical
use and the cost of any other service provided to the Premises such as telephone
and cable which are not furnished by Landlord.

 

The heating, ventilation and air conditioning system serving the Premises,
services only the Premises and the cost of its operation, maintenance and its
use and consumption, as separately metered or sub-metered to the Premises, shall
be paid directly by Tenant.

 

Landlord reserves the right to alter the provider or manner of providing the
Utilities serving the Premises provided that in no event shall Tenant’s total
charges for utilities provided by Landlord exceed the amount that Tenant would
be charged by the local utility company if it were billed directly by such
utility as a direct retail customer.

 

(If Office Lease, Provided that Tenant is not in default hereunder, Landlord
agrees to furnish to the Premises, during generally recognized business days and
during hours determined by Landlord in its sole discretion and subject to the
Rules and Regulations of the Building or Project, electricity for normal desktop
office equipment and normal copying equipment, and heating, ventilation and air
conditioning (“HVAC’) If Tenant desires HVAC at any other time, Landlord shall
use reasonable efforts to furnish such service upon reasonable notice from
Tenant and Tenant shall pay Landlord’s charges therefore on demand. Landlord
shall also maintain and keep lighted the common stairs, common entries and
restrooms in the Building. Landlord shall not be in default hereunder or be
liable for any damages directly or indirectly resulting from, nor shall the Rent
be abated by reason of (i) the installation, use or interruption of use of any
equipment in connection with the furnishing of any of the foregoing services,
(ii) failure to furnish or delay in furnishing any such services where such
failure or delay is caused by accident or any condition or event beyond the
reasonable control of Landlord, or by the making of necessary repairs or
improvements to the Premises, Building or Project, or (iii) the limitation,
curtailment or rationing of or restrictions on, use of water, electricity, gas
or any other form of energy serving the Premises, Building or Project. Landlord
shall not be liable under any circumstances for a loss of or injury to property
or business, however occurring, through or in connection with or incidental to
failure to furnish any such services. If Tenant uses heat-generating machines or
equipment in the Premises which affect the temperature otherwise maintained by
the HVAC system, Landlord reserves the right to install supplementary air
conditioning units in the Premises and the cost thereof including the cost of
installation, operation and maintenance thereof, shall be paid by Tenant to
Landlord upon demand by Landlord.

 

Tenant shall not, without the written consent of Landlord, use any apparatus or
device in the Premises, including without limitation, electronic data processing
machines, punch card machines or machines using in excess of 120 volts, which
consumes more electricity than is usually furnished or supplied for the use of
premises as general office space, as determined by Landlord. Tenant shall not
connect any apparatus with electric current except through existing electrical
outlets in the Premises. Tenant shall not consume water or electric current in
excess of that usually furnished or supplied for the use of premises as general
office space (as determined by Landlord), without first procuring the written
consent of Landlord, which Landlord may refuse, and in the event of consent,
Landlord may have installed a water meter or electrical current meter in the
Premises to measure the amount of water or electric current consumed. The cost
of any such meter and of its installation, maintenance and repair shall be paid
for by the Tenant and Tenant agrees to pay to Landlord promptly upon demand for
all such water and electric current consumed as shown by said meters, at the
rates charged for such services by the local public utility plus any additional
expense incurred in keeping account of the water and electric current so
consumed. If a separate meter is not installed, the excess cost for such water
and electric current shall be established by an estimate made by a utility
company or electrical engineer hired by Landlord at Tenant’s expense.

 

Nothing contained in this Article shall restrict Landlord’s right to require at
any time separate metering of utilities furnished to the Premises. In the event
utilities are separately metered, Tenant shall pay promptly upon demand for all
utilities consumed at utility rates charged by the local public utility plus any
additional expense incurred by Landlord in keeping account of the utilities so
consumed. Tenant shall be responsible for the maintenance and repair of any such
meters at its sole cost.

 

Landlord shall furnish elevator service, lighting replacement for building
standard lights, restroom supplies, window washing and janitor services in a
manner that such services are customarily furnished to comparable office
buildings in the area.)

 

10. CONDITION OF THE PREMISES

 

Landlord shall deliver the Premises to Tenant in “as-is” condition. Tenant’s
taking possession of the Premises shall be deemed conclusive evidence that, as
of the date of taking possession, the Premises are in good order and
satisfactory condition, except for such matters as to which Tenant gave Landlord
written notice on or before the Commencement Date. “No promise of Landlord to
alter, remodel, repair or improve the Premises, the Building or the Project and
no representation, express or implied, respecting any matter or thing relating
to the Premises, Building, Project or this Lease (including, without limitation,
the condition of the Premises, the Building or the Project) have been made to
Tenant by Landlord or its Broker, other than as may be contained herein or in a
separate exhibit or addendum signed by Landlord and Tenant.

 

 [image_006.jpg] [image_007.jpg] 

 



4

 

 

11. CONSTRUCTION, REPAIRS AND MAINTENANCE

 

  a. Landlord’s Obligations. Landlord shall maintain in good order, condition
and repair the Building and all other portions of the Premises not the
obligation of Tenant or of any other tenant in the Building,         b. Tenant’s
Obligations.

 

  (1) Tenant shall perform all work required to the Premises.         (2) I
Tenant, at Tenant’s sole expense, shall, except for services furnished by
Landlord pursuant to Article 9 hereof, maintain the Premises in good order,
condition and repair, including the interior surfaces of the ceilings, walls and
floors, all doors, all interior windows, all plumbing, pipes and fixtures,
electrical wiring, switches and fixtures, Building Standard furnishings and
special items and equipment installed by or at the expense of Tenant.        
(3) I Tenant shall be responsible for repairs and alterations in and to the
Premises, Building and Project and the facilities and systems thereof, the need
for which arises out of (i) Tenant’s use or occupancy of the Premises, (ii) the
installation, removal, use or operation of Tenant’s Property (as defined in
Article 13) in the Premises, (iii) the moving of Tenant’s Property into or out
of the Building, or (iv) the act, omission, misuse or negligence of Tenant, its
agents, contractors, employees or invitees.         (4) 1 If Tenant fails to
maintain the Premises in good order, condition and repair, Landlord shall give
Tenant notice to do such acts as are reasonably required to so maintain the
Premises. If Tenant fails to promptly commence such work and diligently
prosecute it to completion, then Landlord shall have the right to do such acts
and expend such funds at the expense of Tenant as are reasonably required to
perform such work. Any amount so expended by Landlord shall be paid by Tenant
promptly after demand with interest at the prime commercial rate then being
charged by Bank of America NT & SA plus two percent (2%) per annum, from the
date of such work, but not to exceed the maximum rate then allowed by law.
Landlord shall have no liability to Tenant for any damage, inconvenience, or
interference with the use of the Premises by Tenant as a result of performing
any such work.

 

  c. Compliance with Law. Landlord and Tenant shall each do all acts required to
comply with all applicable laws, ordinances, and rules of any public authority
relating to their respective maintenance obligations as set forth herein. Should
any law, statute, ordinance or governmental rule of regulation be promulgated or
enacted requiring the installation of appropriate fire life safety equipment,
Tenant shall bear its Proportionate Share of responsibility for said cost, as
per paragraph 2q.         d. Intentionally Omitted         e. Load and Equipment
Limits. Tenant shall not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry, as
determined by Landlord or Landlord’s structural engineer. The cost of any such
determination made by Landlord’s structural engineer shall be paid for by Tenant
upon demand. Tenant shall not install business machines or mechanical equipment
which cause noise or vibration to such a degree as to be objectionable to
Landlord or other Building tenants.         f. Except as otherwise expressly
provided in this Lease, Landlord shall have no liability to Tenant nor shall
Tenant’s obligations under this Lease be reduced or abated in any manner
whatsoever by reason of any inconvenience, annoyance, interruption or injury to
business arising from Landlord’s making any repairs or changes which Landlord is
required or permitted by this Lease or by an other tenant’s lease or required by
law to make in or to any portion of the Project Building or the Premises.
Landlord shall nevertheless use reasonable efforts to minimize any interference
with Tenant’s business in the Premises.         g. Tenant shall give Landlord
prompt notice of any damage to or defective condition in any part of
appurtenance of the Building’s mechanical, electrical, plumbing, HVAC or other
systems serving, located in, or passing through the Premises.         h. Upon
the expiration or earlier termination of this Lease, Tenant shall return the
Premises to Landlord clean and in the same condition as on the date Tenant took
possession, except for normal wear and tear. Any damage to the Premises,
including any structural damage, resulting from Tenant’s use or from the removal
of Tenant’s fixtures, furnishings and equipment pursuant to Section 13b shall be
repaired by Tenant at Tenant’s expense.

 

 [image_006.jpg] [image_007.jpg] 



 

5

 

 

12. ALTERATIONS AND ADDITIONS

 

  a. Tenant shall not make any additions, alterations or improvements to the
Premises without obtaining the prior written consent of Landlord. Landlord’s
consent may be conditioned on Tenant’s removing any such additions, alterations
or improvements upon the expiration of the Term and restoring the Premises to
the same condition as on the date Tenant took possession. All work with respect
to any addition, alteration or improvement shall be done in a good and
workmanlike manner by properly qualified and licensed personnel approved by
Landlord, and such work shall be diligently prosecuted to completion. Landlord
may, at Landlord’s option, require that any such work be performed by Landlord’s
contractor, in which case the cost of such work shall be paid for before
commencement of the work. Tenant shall pay to Landlord upon completion of any
such work by Landlord’s contractor, an administrative fee of three percent (3)
of the cost of the work.         b. Tenant shall pay the costs of any work done
on the Premises pursuant to Section 12a, and shall keep the Premises, Building
and Project free and clear of liens of any kind. Tenant shall indemnify, defend
against and keep Landlord free and harmless from all liability, loss, damage,
costs, attorneys’ fees and any other expense incurred on account of claims by
any person performing work or furnishing materials or supplies for Tenant or any
person claiming under Tenant.           Tenant shall keep Tenant’s leasehold
interest, and any additions or improvements which are or become the property of
Landlord under this Lease, free and clear of all attachment or judgment liens.
Before the actual commencement of any work for which a claim or lien may be
filed, Tenant shall give Landlord notice of the intended commencement date a
sufficient time before that date to enable Landlord to post notices of non-
responsibility or any other notices which Landlord deems necessary for the
proper protection of Landlord’s interest in the Premises, Building or the
Project, and Landlord shall have the right to enter the Premises and post such
notices at any reasonable time.         c. Landlord may require, at Landlord’s
sole option, that Tenant provide to Landlord, at Tenant’s expense, a lien and
completion bond in an amount equal to at least one and one-half (1 1/2) times
the total estimated cost of any additions, alterations or improvements to be
made in or to the Premises, to protect Landlord against any liability for
mechanic’s and material men’s liens and to ensure timely completion of the work.
Nothing contained in this Section 12c shall relieve Tenant of its obligation
under Section 12b to keep the Premises, Building and Project free of ail liens.
        d. Unless their removal is required by Landlord as provided in Section
12a, all additions, alterations and improvements made to the Premises shall
become the property of Landlord and be surrendered with the Premises upon the
expiration of the Term; provided, however, Tenant’s equipment, machinery and
trade fixtures which can be removed without damage to the Premises shall remain
the property of Tenant and may be removed, subject to the provisions of Section
13b.         e. Tenant shall provide Landlord with as-built plans and
specifications for any alterations, improvements or additions and Landlord’s
written approval thereto shall be required prior to the commencement of any work
done on the Premises.

 

13. LEASEHOLD IMPROVEMENTS; TENANT’S PROPERTY

 

  a. All fixtures, equipment, improvements and appurtenances attached to or
built into the Premises at the commencement of during the Lease Term, whether or
not by or at the expense of Tenant (“Leasehold Improvements”), shall be and
remain a part of the Premises, shall be the property of the Landlord and shall
not be removed by Tenant, except as expressly provided in Section 13b or if such
removal is required by Landlord.         b. All movable partitions, business and
trade fixtures, machinery and equipment, communications equipment and office
equipment located in the Premises and acquired by or for the account of Tenant,
without expense to Landlord, which can be removed without structural damage to
the Building, and all furniture, furnishings and other articles of movable
personal property owned by Tenant and may be removed by Tenant at any time
during the Term; provided that if any of Tenant’s Property is removed, Tenant
shall promptly repair any damage to the Premises or to the Building resulting
from such removal.

 

14. RULES AND REGULATIONS

 

Tenant agrees to comply with (and cause its agents, contractors, employees and
invitees to comply with) the rules and regulations attached hereto as Exhibit
“D” and with such reasonable modifications thereof and additions thereto as
Landlord may from time to time make. Landlord shall not be responsible for any
violation of said rules and regulations by other tenants or occupants of the
Building or Project.

 

15. CERTAIN RIGHTS RESERVED BY LANDLORD

 

Landlord reserves the following rights, exercisable without liability to Tenant
for (a) damage or injury to property, person or business, (b) causing an actual
or constructive eviction from the Premises, or (c) disturbing Tenant’s use or
possession of the Premises:

 

  a. To maintain all signs on the exterior and interior of the Building and
Project;

 

 [image_006.jpg] [image_007.jpg] 

 

6

 

 

  b. To have passkeys to the Premises and all doors within the Premises,
excluding Tenant’s vaults and safes;         c. At any time during the Term, and
on reasonable prior notice to Tenant, to inspect the Premises, and to show the
Premises to any prospective purchaser or mortgagee of the Project, or to any
assignee of any mortgage on the Project, or to others having an interest in the
Project or Landlord, and during the last six months of the Term, to show the
Premises to prospective tenants thereof; and         d. To enter the Premises
for the purpose of making inspections, repairs, alterations, additions or
improvements to the Premises or the Building (including, without limitation,
checking, calibrating, adjusting or balancing controls and other parts of the
HVAC system), and to take all steps as may be necessary or desirable for the
safety, protection, maintenance or preservation of the Premises or the Building
or Landlord’s interest therein, or as may be necessary or desirable for the
operation or improvement of the Building or in order to comply with laws, orders
or requirements of governmental or other authority. Landlord agrees to use
reasonable efforts (except in an emergency) to minimize interference with
Tenant’s business in the Premises in the course of any such entry.

 

16. ASSIGNMENT AND SUBLETTING

 

No assignment of this Lease or sublease of all or any part of the Premises shall
be permitted, except as provided in this Article 16.

 

  a. Tenant shall not, without prior written consent of Landlord, assign or
hypothecate this Lease or any interest herein or sublet the Premises or any part
thereof, or permit the use of the Premises by any part other than Tenant. Any of
the foregoing acts without such consent shall be void and shall, at the option
of Landlord, terminate this Lease. This Lease shall not, nor shall any interest
of Tenant herein, be assignable by operation of law without the written consent
of Landlord.         b. If, at any time or from time to time during the Term,
Tenant desires to assign this Lease or sublet all or any part of the Premises,
Tenant shall give notice to Landlord setting forth the terms and provisions of
the proposed assignment or sublease, and the identity of the proposed assignee
or subtenant. Tenant shall promptly supply Landlord with such information
concerning the business background and financial condition of such proposed
assignee or subtenant as Landlord may reasonably request. Landlord shall have
the option, exercisable by notice given to Tenant within twenty (20) days after
Tenant’s notice is given, either to sublet such space from Tenant at the rental
and on the other terms set forth in this Lease for the term set for in Tenant’s
notice, or, in the case of an assignment, to terminate this Lease. If Landlord
does not exercise such option, Tenant may assign the Lease or sublet such space
to such proposed assignee or subtenant on the following further conditions:

 

  (1) Landlord shall have the right to approve such proposed assignee or
subtenant, which approval shall not be unreasonably withheld;         (2) The
assignment or sublease shall be on the same terms set forth in the notice given
to Landlord;         (3) No assignment or sublease shall be valid and no
assignee or sublessee shall take possession of the Premises until an executed
counterpart of such assignment or sublease has been delivered to Landlord;      
  (4) No assignee or sublessee shall have a further right to assign or sublet
except on the terms herein contained; and         (5) All sums or other economic
consideration received by Tenant as a result of such assignment or subletting,
however denominated under the assignment or sublease, which exceed, in the
aggregate, (i) the total sums which Tenant is obligated to pay Landlord under
this Lease (prorated to reflect obligations allocable to any portion of the
Premises subleased), plus (ii) any real estate brokerage commissions or fees
payable in connection with such assignment or subletting, shall be paid to
Landlord as additional rent under this Lease without affecting or reducing any
other obligations of Tenant hereunder.

 

  c. No subletting or assignment shall release Tenant of Tenant’s obligations
under this Lease or alter the primary liability of Tenant to pay the Rent and to
perform all other obligations to be performed by Tenant hereunder, The
acceptance of Rent by Landlord from any other person shall not be deemed to be a
waiver by Landlord of any provision hereof. Consent to one assignment or
subletting shall not be deemed consent to any subsequent assignment or
subletting. In the event of default by an assignee or subtenant of Tenant or any
successor of Tenant in the performance of any of the terms hereof, Landlord may
proceed directly against Tenant without the necessity of exhausting remedies
against such assignee, subtenant or successor. Landlord may consent to
subsequent assignments of the Lease or sublettings or amendments or
modifications to the Lease with assignees of Tenant, without notifying Tenant,
or any successor of Tenant, and without obtaining its or their consent thereto
and any such actions shall not relieve Tenant of liability under this Lease.    
    d. If Tenant assigns the Lease or sublets the Premises or requests the
consent of Landlord to any assignment or subletting or if Tenant requests the
consent of Landlord for any act that Tenant proposes to do, then Tenant shall,
upon demand, pay Landlord an administrative fee of Five Hundred Dollars and
No/100ths Dollars ($500) including any attorneys’ fees reasonably incurred by
Landlord in connection with such act or request.

 

 [image_006.jpg] [image_007.jpg] 

 

7

 

 

  e. Notwithstanding any of the foregoing, the following shall be considered an
inexhaustive list of reasonable grounds for the denial of consent to any
assignment or sublease:

 

  (a) The assignment or sublease would violate a use restriction or other
enforceable provision contained in any other lease in the Building;         (b)
An assignment or sublease to a tax-exempt or other entity which would require
Landlord to depreciate or amortize any of its real or personal property on a
less favorable basis than Landlord is presently using;         (c) The
assignment or sublease will unreasonably increase Project operating costs,
services, utilities or other expenses which must be shared jointly by other
tenants; or         (d) The assignee or sublessee is not able to reasonably
comply with the rules pertaining to the use of the Premises contained in
paragraph 8 of the Lease.

 

17. HOLDING OVER

 

If Tenant remains in possession of the Premises or any part thereof after the
expiration of the term hereof with the express written consent of Landlord,
which consent Landlord shall have the right to grant or withhold in its sole and
absolute discretion, such occupancy shall be a tenancy from month to month at a
Minimum Rent in the amount of fifteen percent (15%) above the previous month’s
Minimum Rent, plus all other rent and charges payable hereunder, and upon all
the terms hereof applicable to a month to month tenancy. If either party desires
to terminate such month-to-month tenancy, it shall give the other party not less
than thirty (30) days advance written notice of the date of termination. If
Tenant remains in possession of the Premises or any part thereof after the
expiration of the term hereof without the express written consent of Landlord,
Landlord may treat such occupancy as a tenancy at sufferance at a rental in the
amount which Landlord determines at its sole discretion, plus all other rent and
charges payable hereunder, and upon all the terms hereof. In any event, no
provision of this paragraph shall be deemed to waive Landlord’s right of reentry
or any other right under this Lease or at law or limit Landlord’s remedies for
Tenant’s failure to return possession of the Premises upon the expiration of
this Lease.

 

18. SURRENDER OF PREMISES

 

  a. Tenant shall peaceably surrender the Premises to Landlord on the Expiration
Date, in broom-clean condition and in as good condition as when Tenant took
possession, except for (i) reasonable wear and tear, (ii) loss by fire or other
casualty that is not the obligation of Tenant to repair, and (iii) loss by
condemnation. Tenant shall, on Landlord’s request, remove Tenant’s Property on
or before the Expiration Date and promptly repair all damage to the Premises or
Building caused by such removal.         b. If Tenant abandons or surrenders the
Premises, or is dispossessed by process of law or otherwise, any of Tenant’s
Property left on the Premises shall be deemed to be abandoned, and, at
Landlord’s option, title shall pass to Landlord under this Lease as by a bill of
sale. If Landlord elects to remove all or any part of such Tenant’s Property,
the cost of removal, including repairing any damage to the Premises or Building
caused by such removal, shall be paid by Tenant. On the Expiration Date, Tenant
shall surrender all keys to the Premises.

 

19. DESTRUCTION OR DAMAGE

 

  a. If the Premises or the portion of the Building necessary for Tenant’s
occupancy is damaged by fire, earthquake, act of God, the elements or other
casualty, Landlord shall, subject to the provisions of this Article, promptly
repair the damage, if such repairs can, in Landlord’s opinion, be completed
within one hundred eighty (180) days. If Landlord determines that repairs can be
completed within one hundred eighty (180) days without the payment of overtime,
this Lease shall remain in full force and effect, except that if such damage is
not the result of the negligence or willful misconduct of Tenant or Tenant’s
agents, employees, contractors, licensees or invitees, the Base Rent shall be
abated to the extent Tenant’s use of the Premises is impaired, commencing with
the date of damage and continuing until completion of the repairs required of
Landlord under Section 19d.         b. If, in Landlord’s opinion, such repairs
to the Premises or portion of the Building necessary for Tenant’s occupancy
cannot be completed within one hundred eighty (180) days, Landlord may elect,
upon notice to Tenant given within thirty (30) days after the date of such fire
or other casualty, to repair such damage, in which event this Lease shall
continue in full force and effect, but the Base Rent shall be partially abated
as provided in Section 19a. If Landlord does not so elect to make such repairs,
this Lease shall terminate as of the date of such fire or other casualty.      
  c. If any other portion of the Building or Project is totally destroyed or
damaged to the extent that, in Landlord’s opinion, repair thereof cannot be
completed within one hundred eighty (180) days, Landlord may elect upon notice
to Tenant given within thirty (30) days after the date of such fire or other
casualty, to repair such damage, ill which event this Lease shall continue in
full force and effect, but the Base Rent shall be partially abated as provided
in Section 19a. If Landlord does not elect to make such repairs, this Lease
shall terminate as of the date of such fire or other casualty.

 

 [image_006.jpg] [image_007.jpg] 

 

8

 

 

  d. If the Premises are to be repaired under this Article, Landlord shall
repair at its cost any injury or damage to the Building and Initial Tenant
Improvements in the Premises. Tenant shall be responsible at its sole cost and
expense for the repair, restoration and replacement of any other Leasehold
Improvements and Tenant’s Property. Landlord shall not be liable for any loss of
business, inconvenience or annoyance arising from any repair or restoration of
any portion of the Premises. Building or Project as a result of any damage from
fire or other casualty.         e. This Lease shall be considered an express
agreement governing any case of damage to or destruction of the Premises,
Building or Project by fire or other casualty, and any present or future law
which purports to govern the rights of Landlord and Tenant in such
circumstances, in the absence of express agreement, shall have no application.

 

20. EMINENT DOMAIN

 

  a. If the whole of the Building or Premises is lawfully taken by condemnation
or in any other manner for any public or quasi-public purpose, this lease shall
terminate as of the date of such taking, and Rent shall be prorated to such
date. If less than the whole of the Building or Premises is so taken, this lease
shall be unaffected by such taking, provided that (i) Tenant shall have the
right to terminate this Lease by notice to Landlord given within ninety (90)
days after the date of such taking if twenty percent (20%) or more of the
Premises is taken and the remaining area of the Premises is not reasonably
sufficient for Tenant to continue operation of its business, and (ii) Landlord
shall have the right to terminate this Lease by notice to Tenant given within
ninety (90) days after the date of such taking. If either Landlord or Tenant so
elects to terminate this Lease, the Lease shall terminate on the thirtieth
(30th) day after either such notice. The Rent shall be prorated to the date of
termination. If this Lease continues in force upon such partial taking, the Base
Rent and Tenant’s Proportionate Share shall be equitably adjusted according to
the remaining Rentable Area of the Premises and Project.         b. In the event
of any taking, partial or whole, all of the proceeds of any award, judgment or
settlement payable by the condemning authority shall be the exclusive property
of Landlord, and Tenant hereby assigns to Landlord all of its right, title and
interest in any award, judgment or settlement from the condemning authority,
Tenant, however, shall have the right, to the extent that Landlord’s award is
not reduced or prejudiced, to claim from the condemning authority (but not from
Landlord) such compensation as may be recoverable by Tenant in its own right for
relocation expenses and damage to Tenant’s personal property.         c. In the
event of a partial taking of the Premises which does not result in a termination
of this Lease, Landlord shall restore the remaining portion of the Premises as
nearly as practicable to its condition prior to the condemnation or taking, but
only to the extent of initial tenant improvements. Tenant shall be responsible
at its sole cost and expense for the repair, restoration and replacement of any
other Leasehold Improvements and Tenant’s Property.

 

21. INDEMNIFICATION

 

  a. Tenant shall indemnify and hold Landlord harmless against and from
liability and claims of any kind for loss or damage to property of Tenant or any
other person, or for any injury to or death of any person, arising out of: (1)
Tenant’s use and occupancy of the Premises, or any work, activity or other
things allowed or suffered by Tenant to be done in, on or about the Premises;
(2) any breach or default by Tenant of any Tenant’s obligations under this
Lease; or (3) any negligent or otherwise tortious act or omission of Tenant, its
agents, employees, invitees or contractors. Tenant shall, at Tenant’s expense,
and by counsel satisfactory to Landlord, defend Landlord in any action or
proceeding arising from any such claim and shall indemnify Landlord against all
costs, attorneys’ fees, expert witness fees and any other expenses incurred in
such action or proceeding. As a material part of the consideration for
Landlord’s execution of this Lease, Tenant hereby assumes all risk of damage or
injury to any person or property in, on or about the Premises from any cause.  
      b. Landlord shall not be liable for injury or damage which may be
sustained by the person or property of Tenant, its employees, invitees or
customers, or any other person in or about the Premises, caused by or resulting
from fire, steam, electricity, gas, water or rain which may leak or flow from or
into any part of the Premises, or from the breakage, leakage, obstruction or
other defects of pipes, sprinklers, wires, appliances, plumbing, air
conditioning or lighting fixtures, whether such damage or injury results from
conditions arising upon the Premises or upon other portions of the Building or
Project or from other sources. Landlord shall not be liable for any damages
arising from any act or omission of any other tenant of the Building or Project.

 

 [image_006.jpg] [image_007.jpg] 

 

9

 

 

22. TENANT’S INSURANCE

 

  a. All insurance required to be carried by Tenant hereunder shall be issued by
responsible insurance companies acceptable to Landlord and Landlord’s lender and
qualified to do business in the State. Each policy shall name Landlord, and, at
Landlord’s request, any mortgagee of Landlord, as an additional insured, as
their respective interest may appear. Each policy shall contain (i) a
cross-liability endorsement, (ii) a provision that such policy and the coverage
evidenced thereby shall be primary and non-contributing with respect to any
policies carried by Landlord and that any coverage carried by Landlord shall be
excess insurance, and (iii) a waiver by the Insurer of any right of subrogation
against Landlord, its agent, employees and representatives, which arises or
might arise by reason of any payment under such policy or by reason of any act
or omission of Landlord, its agents, employees or representatives. A copy of
each paid-up policy (authenticated by the insurer) or certificate of the insurer
evidencing the existence and amount of each insurance policy required hereunder
shall be delivered to Landlord before the date Tenant is first given the right
of possession of the Premises, and thereafter within thirty (30) days after any
demand by Landlord therefor. Landlord may, at any time and from time to time,
inspect and/or copy any insurance policies required to be maintained by Tenant
hereunder. No such policy shall be cancelable except after twenty (20) days
written notice to Landlord and Landlord’s lender. Tenant shall furnish Landlord
with renewals or “binders” of any such policy at least ten (10) days prior to
the expiration thereof. Tenant agrees that if Tenant does not take out and
maintain such insurance, Landlord may (but shall not be required to) procure
said insurance on Tenant’s behalf and charge the Tenant the premiums together
with a twenty-five percent (25%) handling charge, payable upon demand. Tenant
shall have the right to provide such insurance coverage pursuant to blanket
policies obtained by the Tenant, provided such blanket policies expressly afford
coverage to the Premises, Landlord, Landlord’s mortgagee and Tenant as required
by this Lease.         b. Beginning on the date Tenant is given access to the
Premises for any purpose and continuing until expiration of the Term, Tenant
shall procure, pay for and maintain in effect policies of casualty insurance
covering (i) all Leasehold Improvements (including any alterations, additions or
improvements as may be made by Tenant pursuant to the provisions of Article 12
hereof), and (ii) trade fixtures, merchandise and other personal property from
time to time in, on or about the Premises, in an amount not less than one
hundred percent (100%) of their actual replacement cost from time to time,
providing protection against any peril included with the classification “Fire
and Extended Coverage” together with insurance against sprinkler damage,
vandalism and malicious mischief. The proceeds of such insurance shall be used
for the repair or replacement of the property so insured. Upon termination of
this Lease following a casualty as set forth herein, the proceeds under (i)
shall be paid to Landlord, and the proceeds under (ii) above shall be paid to
Tenant.         c. Beginning on the date Tenant is given access to the Premises
for any purpose and continuing until expiration of the Term, Tenant shall
procure, pay for and maintain in effect Workers’ Compensation Insurance as
required by law and Comprehensive Public Liability and Property Damage Insurance
with respect to the construction of improvements on the Premises, the use,
operation or condition of the Premises and the operations of Tenant in, on or
about the Premises, providing personal injury and broad form property damage
coverage for not less then One Million Dollars ($1,000,000.00) combined single
limit for bodily injury, death and property damage liability.

 

23. WAIVER OF SUBROGATION

 

Landlord and Tenant each hereby waive all rights or recovery against the other
and against the officers, employees, agents and representatives of the other, on
account of loss by or damage to the waiving party or its property or the
property of others under its control, to the extent that such loss or damage is
insured against under any fire and extended coverage insurance policy which
either may have in force at the time of the loss or damage (or that would have
been covered but for the failure of a party to maintain insurance coverage
required hereunder). Tenant shall, upon obtaining the policies of insurance
required under this Lease, give notice to its insurance carrier or carriers that
the foregoing mutual waiver of subrogation is contained in this Lease.

 

24. SUBORDINATION AND ATTORNMENT

 

Upon written request of Landlord, or any first mortgagee or first deed of trust
beneficiary of Landlord, or ground lessor of Landlord, Tenant shall, in writing,
subordinate its rights under this Lease to the lien of any first mortgage or
first deed of trust, or to the interest of any lease in which Landlord is
lessee, and to all advances made or hereafter to be made thereunder. However,
before signing any subordination agreement, Tenant shall have the right to
obtain from any lender or lessor of Landlord requesting such subordination, an
agreement in writing on such lender’s or lessor’s form providing that, as long
as Tenant is not in default hereunder, the Lease shall remain in effect for the
full Term. The holder of any security interest may, upon written notice to
Tenant, elect to have this Lease prior to its security interest regardless of
the time of the granting or recording of such security interest.

 

In the event of any foreclosure sale, transfer in lieu of foreclosure or
termination of the Lease in which Landlord is lessee, Tenant shall attorn to the
purchaser, transferee or lessor, as the case may be, and recognize that party as
Landlord under this Lease, provided such party acquires and accepts the Premises
subject to this Lease.

 

25. TENANT ESTOPPEL CERTIFICATES

 

Within ten (10) days after written request from Landlord, Tenant shall execute
and deliver to Landlord or Landlord’s designee a written statement certifying
(a) that this Lease is unmodified and in full force and effect, or is in full
force and effect as modified and stating the modifications; (b) the amount of
Base Rent and the date to which Base Rent and additional rent have been paid in
advance; (c) the amount of any security deposited with Landlord; and (d) that
Landlord is not in default hereunder or, if Landlord is claimed to be in
default, stating the nature of any claimed default Any such statement may be
relied upon by a purchaser, assignee or lender. Tenant’s failure to execute and
deliver such statement within the time required shall, at Landlord’s election,
be a default under this Lease and shall also be conclusive upon Tenant that: (1)
this Lease is in full force and effect and has not been modified except as
represented by Landlord; (2) there are no uncured defaults in Landlord’s
performance and that Tenant has no right of offset, counter-claim or deduction
against Rent; and (3) not more than one month’s Rent has been paid in advance.

 

 [image_006.jpg] [image_007.jpg] 

 

10

 

 

26. TRANSFER OF LANDLORD’S INTEREST

 

In the event of any sale or transfer by Landlord of the Premises, Building or
Project, and assignment of this Lease by Landlord, Landlord shall be and is
hereby entirely freed and relieved of any and all liability and obligations
contained in or derived from this lease arising out of any act, occurrence or
omission relating to the Premises, Building, Project or Lease occurring after
the consummation of such sale or transfer, providing the purchaser shall
expressly assume all of the covenants and obligations of Landlord under this
Lease. If any security deposit or prepaid Rent has been paid by Tenant, Landlord
may transfer the security deposit or prepaid Rent to Landlord’s successor and,
upon such transfer, Landlord shall be relieved of any and all further liability
with respect thereto.

 

27. DEFAULT

 

  27.1 Tenant’s Default. The occurrence of any one or more of the following
events shall constitute a default and breach of this Lease by Tenant:

 

  a. If Tenant abandons or vacates the Premises; or         b. If Tenant fails
to pay any Rent or any other charges required to be paid by Tenant under this
Lease and such failure continues for five (5) days after such payment is due and
payable; or         c. If Tenant fails to promptly and fully perform any other
covenant, condition or agreement contained in this Lease and such failure
continues for twenty (20) days after written notice thereof from Landlord to
Tenant; or         d. If a writ of attachment or execution is levied on this
Lease or on any of Tenant’s Property; or         e. If Tenant makes a general
assignment for the benefit of creditors, or provides for an arrangement,
composition, extension or adjustment with its creditors; or         f. If Tenant
files a voluntary petition for relief or if a petition against Tenant in a
proceeding under the federal bankruptcy laws or other insolvency laws is filed
and not withdrawn or dismissed within forty- five (45) days thereafter, or if
under the provisions of any law providing for reorganization or winding up of
corporations, any court of competent jurisdiction assumes jurisdiction, custody
or control of Tenant or any substantial part of its property and such
jurisdiction, custody or control remains in force unrelinquished, unstayed or
unterminated for a period of forty-five (45) days; or         g. If, in any
proceeding or action in which Tenant is a party, a trustee, receiver, agent or
custodian is appointed to take charge of the Premises or Tenant’s Property (or
has the authority to do so) for the purpose of enforcing a lien against the
Premises or Tenant’s Property; or         h.

If Tenant is a partnership or consists of more than one (1) person or entity and
any partner of the partnership or other person or entity is involved in any of
the acts or events described in subparagraphs d through g above.



        i. If Tenant fails to take down or remove any signs that have been
placed on the Property (located at 1080 S. La Cienega Blvd., Los Angeles, CA
90035) or in the exterior of the unit after Tenant receives written notice from
Landlord. Tenant must within three (3) days of receiving notice, take down and
remove any signs that have been placed on the property or in the exterior of the
unit.

 

  27.2 Remedies. In the event of Tenant’s default hereunder, then in addition to
any other rights or remedies, Landlord may have under any law, Landlord shall
have the right, at Landlord’s option, without further notice or demand of any
kind to do the following:

 

  a. Terminate this Lease and Tenant’s right to possession of the Premises and
reenter the Premises and take possession thereof, and Tenant shall have no
further claim to the Premises or under this Lease; or         b. Continue this
Lease in effect, reenter and occupy the Premises for the account of Tenant, and
collect any unpaid Rent or other charges which have or thereafter become due and
payable; or

 

 [image_006.jpg] [image_007.jpg] 

 

11

 

 

  c. Reenter the Premises under the provisions of subparagraph b, and thereafter
elect to terminate this Lease and Tenant’s right to possession of the Premises.

 

If Landlord reenters the Premises under the provisions of subparagraphs b or c
above, Landlord shall not be deemed to have terminated this Lease or the
obligation of Tenant to pay any Rent or other charges thereafter accruing,
unless Landlord notifies Tenant in writing of Landlord’s election to terminate
this Lease. Without limiting the provisions hereof, the parties agree that
Landlord has the remedy described in California Civil Code Section 1951.4
(Landlord my continue the lease in effect after Tenant’s breach and abondonment
and recover rent as it becomes due, if Tenant has the right tot sublet or
assign, subject only to reasonable limitations). In the event of any reentry or
retaking of possession by Landlord, Landlord shall have the right, but not the
obligation, to remove all or any part of Tenant’s Property in the Premises and
to place such property in storage at a public warehouse at the expense and risk
of Tenant. If Landlord elects to relet the Premises for the account of Tenant,
the rent received by Landlord from such reletting shall be applied as follows:
first, to the payment of any indebtedness other than Rent due hereunder from
Tenant to Landlord; second, to the payment of any costs of such reletting;
third, to the payment of the cost of any alterations or repairs to the Premises;
fourth, to the payment of Rent due and unpaid hereunder; and the balance, if
any, shall be held by Landlord and applied in payment of future Rent as it
becomes due. If that portion of rent received from the reletting which is
applied against the Rent due hereunder is less than the amount of the Rent due,
Tenant shall pay the deficiency to Landlord promptly upon demand by Landlord.
Such deficiency shall be calculated and paid monthly. Tenant shall also pay to
Landlord, as soon as determined, any costs and expenses incurred by Landlord in
connection with such reletting or in making alterations and repairs to the
Premises, which are not covered by the rent received from the reletting.

 

Should Landlord elect to terminate this Lease under the provisions of
subparagraph a or c above, Landlord may recover as damages from Tenant the
following:

 

  1. Past Rent. The worth at the time of the award of any unpaid Rent which had
been earned at the time of termination; plus         2. Rent Prior to Award. The
worth at the time of the award of the amount by which the unpaid Rent which
would have been earned after termination, until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; plus         3. Rent After Award. The worth at the time of the award of
the amount by which the unpaid Rent for the balance of the Term, after the time
of award exceeds the amount of the rental loss that Tenant proves could be
reasonably avoided; plus         4. Proximately Caused Damages. Any other amount
necessary to compensate Landlord for all detriment proximately caused by
Tenant’s failure to perform its obligations under this Lease or which in the
ordinary course of things would be likely to result therefrom, including, but
not limited to, any costs or expenses (including attorneys’ fees), incurred by
Landlord in (a) retaking possession of the Premises, (b) maintaining the
Premises after Tenant’s default, (c) preparing the Premises for reletting to a
new tenant, including any repairs or alterations, and (d) reletting the
Premises, including brokers’ commissions.

 

“The worth at the time of the award” as used in subparagraphs 1 and 2 above, is
to be computed by allowing interest at the rate of ten percent (10%) per annum.
“The worth at the time of the award” as used in subparagraph 3 above is to be
computed by discounting the amount at the discount rate of the Federal Reserve
Bank situated nearest to the Premises at the time of the award plus one percent
(1%).

 

The waiver by Landlord of any breach of any term, covenant or condition of this
Lease shall not be deemed a waiver of such term, covenant or condition or of any
subsequent breach of the same or any other term, covenant or condition.
Acceptance of Rent by Landlord subsequent to any breach hereof shall not be
deemed a waiver of any preceding breach other than the failure to pay the
particular Rent so accepted, regardless of Landlord’s knowledge of any breach at
the time of such acceptance of Rent. Landlord shall not be deemed to have waived
any term, covenant or condition unless Landlord gives Tenant written notice of
such waiver.

 

  27.3 Landlord’s Default. If Landlord fails to perform any covenant, condition
or agreement contained in this Lease within thirty (30) days after receipt of
written notice from Tenant specifying such default, or if such default cannot
reasonably be cured within thirty (30) days, if Landlord fails to commence to
cure within that thirty (30) day period, then Landlord shall be liable to Tenant
for any damages sustained by Tenant as a result of Landlord’s breach; provided,
however, it is expressly understood and agreed that if Tenant obtains a money
judgment against Landlord resulting from any default or other claim arising
under this Lease, that judgment shall be satisfied only out of the rents,
issues, profits, and other income actually received on account of Landlord’s
right, title and interest in the Premises, Building or Project, and no other
real, personal or mixed property of Landlord (or of any of the partners which
comprise Landlord, if any) wherever situated, shall be subject to levy to
satisfy such judgment. If, after notice to Landlord of default, Landlord (or any
first mortgagee or first deed of a trust beneficiary of Landlord) fails to cure
the default as provided herein, then Tenant shall have the right to cure that
default at Landlord’s expense. Tenant shall not have the right to terminate this
Lease or to withhold, reduce or offset any amount against any payments of Rent
or any other charges due and payable under this Lease except as otherwise
specifically provided herein.

 

 [image_006.jpg] [image_007.jpg] 

 

12

 

 

28. INTENTIONALLY OMITTED.

 

29. NOTICES

 

All notices, approvals and demands permitted or required to be given under this
Lease must be in writing, and must be personally delivered (including by means
of professional messenger service) or sent by (i) overnight courier, (ii)
registered or certified mail, postage prepaid, return receipt requested, or
(iii) if by facsimile, with electronic confirmation of good receipt by sending
facsimile machine, as follows: (a) if to Landlord, to Landlord’s Mailing Address
or facsimile number as set forth in Section 2h and to the Building manager, and
(b) if to Tenant, to Tenant’s Mailing Address or facsimile number as set forth
in Section 2h; provided, however, notices to Tenant shall be deemed duly served
or given if delivered or mailed to Tenant at the Premises. Landlord and Tenant
may from time to time by notice to the other designate another place for receipt
of future notices. All notices sent by mail will be deemed received three (3)
days after the date of mailing and all notices sent by other means permitted
herein shall be deemed received on the date delivered.

 

30. GOVERNMENT ENERGY OR UTILITY CONTROLS

 

In the event of imposition of federal, state or local government controls,
rules, regulations, or restrictions on the use or consumption of energy or other
utilities during the Term, both Landlord and Tenant shall be bound thereby. In
the event of a difference in interpretation by Landlord and Tenant of any such
controls, the interpretation of Landlord shall prevail, and Landlord shall have
the right to enforce compliance therewith, including the right of entry into the
Premises to effect compliance.

 

31. INTENTIONALLY OMITTED

 

32. QUIET ENJOYMENT

 

Tenant, upon paying the Rent and performing all of its obligations under this
Lease, shall peaceably and quietly enjoy the Premises, subject to the terms of
this Lease and to any mortgage, lease, or other agreement to which this Lease
may be subordinate.

 

33. OBSERVANCE OF LAW

 

Tenant shall not use the Premises or permit anything to be done in or about the
Premises which will in any way conflict with any law, statue, ordinance or
governmental rule or regulation now in force or which may hereafter be enacted
or promulgated. Tenant shall, at its sole cost and expense, promptly comply with
all laws, statutes, ordinances and governmental rules, regulations or
requirements now in force or which may hereafter be in force, and with the
requirements of any board of fire insurance underwriters or other similar bodies
now or hereafter constituted, relating to, or affecting the condition, use or
occupancy of the Premises, excluding structural changes not related to or
affected by Tenant’s improvements or acts. The judgment of any court of
competent jurisdiction or the admission of Tenant in any action against Tenant,
whether Landlord is a party thereto or not, that Tenant has violated any law,
statute, ordinance or governmental rule, regulation or requirement, shall be
conclusive of that fact as between Landlord and Tenant.

 

34. FORCE MAJEURE

 

Any prevention, delay or stoppage of work to be performed by Landlord or Tenant
which is due to strikes, labor disputes, inability to obtain labor, materials,
equipment or reasonable substitutes therefore, acts of God, governmental
restrictions or regulations or controls, judicial orders, enemy or hostile
government actions, civil commotion, fire or other casualty, or other causes
beyond the reasonable control of the party obligated to perform hereunder, shall
excuse performance of the work by that party for a period equal to the duration
of that prevention, delay or stoppage. Nothing in this Article 34 shall excuse
or delay Tenant’s obligation to pay Rent or other charges under this Lease.

 

35. CURING TENANT’S DEFAULTS

 

If Tenant defaults in the performance of any of its obligations under this
Lease, Landlord may (but shall not be obligated to) without waiving such
default, perform the same for the account and at the expense of Tenant. Tenant
shall pay Landlord all costs of such performance promptly upon receipt of a bill
therefor.

 

36. SIGNAGE AND SIGN CONTROL

 

Tenant shall not affix, paint, erect or inscribe any sign, projection, awning,
signal or advertisement of any kind to any part of the Premises, Building or
Project, including without limitation, the inside or outside of windows or
doors, without the written consent of Landlord. Landlord shall have the right to
remove any signs or other matter, installed without Landlord’s permission,
without being liable to Tenant by reason of such removal, and to charge the cost
of removal to Tenant as additional rent hereunder, payable within ten (10) days
of written demand by Landlord.

 

 [image_006.jpg] [image_007.jpg] 

 

13

 

 

37. EASEMENTS

 

Landlord reserves to itself the right, from time to time, to grant such
easements, rights and dedications that Landlord deems necessary or desirable,
and to cause the recordation of Parcel Maps and restrictions, so long as such
easements, rights, dedications, Maps and restrictions do not unreasonably
interfere with the use of the Premises by Tenant. Tenant shall sign any of the
aforementioned documents upon request of Landlord and failure to do so shall
constitute a material default of this Lease by Tenant without the need for
further notice to Tenant.

 

The obstruction of Tenant’s view, air, or light by any structure erected in the
vicinity of the Building, whether by Landlord or third parties, shall in no way
affect this Lease or impose any liability upon Landlord.

 

38. DISCLAIMER

 

Tenant hereby acknowledges that neither Landlord nor any other person has made
any oral or written warranties or representations relative to the use by Tenant
of said Premises, except as set forth in this Lease, and Tenant further
acknowledges that it assumes all responsibility regarding the Occupational
Safety Health Act and the legal use or adaptability of the Premises and the
compliance thereof to all applicable laws and regulations in force and effect
during the Term of the Lease, except as set forth in this Lease.

 

39. ENVIRONMENTAL PROVISIONS

 

  a. Tenant, at its sole cost and expense, shall comply with Environmental Laws.
Tenant hereby indemnifies and at all times shall indemnify, defend (with counsel
selected by Landlord) and hold harmless Landlord, Landlord’s trustees,
directors, officers, employees, investment manager(s), attorneys, agents and any
successors to the landlord’s interest in the chain of title to the Building,
their trustees, directors, officers, employees, and agents from and against all
claims, suits, demands, response costs, contribution costs, liabilities, losses,
or damages (including reasonable attorneys’ fees), directly or indirectly
arising out of the use, generation, storage, transportation, release, threatened
release, or disposal of Hazardous Materials (defined below) in the Premises or
any other portion of the Building. The indemnity extends to the costs incurred
by Landlord or its successors to reasonably repair, clean up, dispose of, or
remove such Hazardous Materials in order to comply with Environmental Laws,
provided Landlord gives Tenant not less than thirty (30) days advance written
notice of its intention to incur such costs. Tenant’s obligations pursuant to
the foregoing indemnification and hold harmless agreement shall survive the
expiration or termination of this Lease.         b. Tenant shall promptly
deliver written notice to Landlord if it obtains knowledge sufficient to infer
that Hazardous Materials are located on the Premises that are not in compliance
with applicable Environmental Laws or if any third party, including, without
limitation, any governmental agency, claims a significant or other disposal of
Hazardous Materials occurred in the Premises or is being or has been released
from the Premises. Upon reasonable written request of Landlord, Tenant, through
its professional engineers, and at Tenant’s cost, shall thoroughly investigate
suspected Hazardous Materials contamination of the Premises which would arguably
come within the scope of Tenant’s indemnification and hold harmless obligations
as set forth above. Tenant, using duly licensed and insured contractors, shall
promptly commence and diligently complete the removal, repair, clean-up, and
detoxification of any Hazardous Materials from the Premises as may be required
by applicable Environmental Laws which comes within the scope of Tenant’s
indemnification and hold harmless obligations as set forth above.
Notwithstanding the foregoing, Tenant shall have the right to bring on the
Premises normal quantities of materials typically used for Tenant’s permitted
use under Article 8, provided that such materials are stored and used in
accordance with all applicable laws, ordinances and regulations, including all
Environmental Laws.         c. If Tenant breaches its covenants or obligations
in this Article, or if the presence of Hazardous Materials on the Premises
results in contamination of the Property, or if contamination of the Property by
Hazardous Materials otherwise occurs for which Tenant is legally liable to
Landlord for damage resulting therefrom, or if Landlord, any lender or
governmental agency requires an investigation to determine whether there has
been any violation of this Article, then, Landlord and its agents and
representatives shall have the right, at any reasonable time and from time to
time during the term of this Lease, to enter upon the Premises to perform
monitoring, testing or other analyses, and to review any and all applicable
documents, notices, correspondence or other materials which may be in the
possession of Tenant. All costs and expenses incurred by Landlord in connection
therewith shall become due and payable by Tenant upon Landlord’s presentation to
Tenant of an invoice therefor.         d. “Environmental Laws” means all laws,
ordinances, regulations, and standards regulating or controlling hazardous
wastes or hazardous substances (“Environmental Laws”), including, without
limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, 42 U.S.C. 9601, et seq.; the Hazardous
Material Transportation Act, 49 U.S.C. 1801 et seq.; California Underground
Storage of Hazardous Substances Act [H & S C Sections 25280 et seq.]; the
California Hazardous Substances Account Act [H & S C Sections 25300 et seq.];
the California Hazardous Waste Control Act [H & S C Sections 25100 et seq.].

 

 [image_006.jpg] [image_007.jpg] 

 

14

 

 

  e. “Hazardous Materials” means any hazardous waste or hazardous substance as
defined in any federal, state, county, municipal, or local statute, ordinance,
rule, or regulation applicable to the Property, including, without limitation,
the Environmental Laws, including those substances defined as “hazardous wastes”
in Section 25117 of the California Health & Safety Code or as “hazardous
substances” in Section 25316 of the California Health & Safety Code. “Hazardous
Materials” shall also include asbestos or asbestos-containing materials, radon
gas, petroleum or petroleum fractions, urea formaldehyde foam insulation,
transformers containing levels of polychlorinated biphenyls greater than 50
parts per million, and chemicals known to cause cancer or reproductive toxicity,
whether or not defined as a hazardous waste or hazardous substance in any
statute, ordinance, rule, or regulation.

 

40.

 

  a. Landlord hereby grants to Tenant one (1) option (“Option”) to extend the
Term of this Lease for an additional period of three (2) years for each option
(“Option Term”). The Option must be exercised, if at all, by written notice
(“Option Notice”) delivered by Tenant to Landlord via certified mail not earlier
than twelve (12) months nor later than six (6) months prior to the end of the
initial Term of this Lease. Further, the Option shall not be deemed to be
properly exercised if, as of the date of the Option Notice or at the end of the
initial Term of this Lease, Tenant (i) is in default under this Lease, (ii) has
assigned all or any portion of this Lease or its interest therein, or (iii)
except as otherwise permitted without Landlord’s consent, has sublet all or any
portion of the Premises. Provided Tenant has properly and timely exercised the
Option, the initial Term of this Lease shall be extended by the Option Term, and
all terms, covenants and conditions of this Lease shall remain unmodified and in
full force and effect, except that the Base Rent shall be modified as set forth
below.         b. The Base Rent payable for the Option Term, including during
the first year of the Option Term, shall be increased by five percent (5%).

 

41. MISCELLANEOUS

 

  a. Accord and Satisfaction; Allocation of Payments. No payment by Tenant or
receipt by Landlord of a lesser amount than the Rent provided for in this Lease
shall be deemed to be other than on account of the earliest due Rent, nor shall
any endorsement or statement on any check or letter accompanying any check or
payment as Rent be deemed on accord and satisfaction, and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of the Rent or pursue any other remedy provided for in this Lease. In
connection with the foregoing, Landlord shall have the absolute right in its
sole discretion to apply any payment received from Tenant to any account or
other payment of Tenant then not current and either due or delinquent.        
b. Addenda. If any provision contained in an addendum to this Lease is
inconsistent with any other provision herein, the provision contained in the
addendum shall control, unless otherwise provided in the addendum.         c.
Attorneys’ Fees. If any action or proceeding is brought by either party against
the other pertaining to or arising out of this Lease, if Landlord is determined
to be the finally prevailing party, then Landlord shall be entitled to recover
all costs and expenses, including reasonable attorneys’ fees, incurred on
account of such action or proceeding. Landlord shall be entitled to reasonable
attorneys’ fees and all other costs and expenses incurred in the preparation and
service of notice of defaults and consultations in connection therewith,
regardless of whether a legal action is ultimately commenced.         d.
Captions, Articles and Section Numbers. The captions appearing within the body
of this Lease have been inserted as a matter of convenience and for reference
only and in no way define, limit or enlarge the scope or meaning of this Lease.
All references to Article and Section numbers refer to Articles and Sections in
this Lease.         e. Changes Requested by Lender. Neither Landlord or Tenant
shall unreasonably withhold its consent to changes or amendments to this Lease
requested by the lender on Landlord’s interest, so long as these changes do not
alter the basic business terms of this Lease or otherwise materially diminish
any rights or materially increase any obligations of the party from whom consent
to such change or amendment is requested.         f. Choice of Law. This Lease
shall be construed and enforced in accordance with the laws of the State as set
forth in Section 20.         g. Consent. Notwithstanding anything contained in
this Lease to the contrary, Tenant shall have no claim, and hereby waives the
right to any claim, against Landlord for money damages by reason of any refusal,
withholding or delaying by Landlord of any consent, approval or statement of
satisfaction, and in such event, Tenant’s only remedies therefore shall be an
action for specific performance, injunction or declaratory judgment to enforce
any right to such consent, etc.

 

 [image_006.jpg] [image_007.jpg] 

 

15

 

  

  h. Corporate Authority. If Tenant is a corporation, each individual signing
this Lease on behalf of Tenant represents and warrants that he is duly
authorized to execute and deliver this Lease on behalf of the corporation, and
that this Lease is binding on Tenant in accordance with its terms. Tenant shall,
at Landlord’s request, deliver a certified copy of a resolution of its board of
directors authorizing such execution.         i. Counterparts. This Lease may be
executed in multiple counterparts, all of which shall constitute one and the
same Lease.         j. Execution of Lease; No Option. The submission of this
Lease to Tenant shall be for examination purposes only, and does not and shall
not constitute a reservation of or option for Tenant to lease, or otherwise
create any interest of Tenant in the Premises or any other premises within the
Building or Project. Execution of this Lease by Tenant and its return to
Landlord shall not be binding on Landlord notwithstanding any time interval,
until Landlord has in fact signed and delivered this Lease to Tenant.         k.
Furnishing of Financial Statements; Tenant’s Representations. In order to induce
Landlord to enter into this Lease, Tenant agrees that it shall promptly furnish
Landlord, from time to time, upon Landlord’s written request, with financial
statements reflecting Tenant’s current financial condition. Tenant represents
and warrants that all financial statement, records and information furnished by
Tenant to Landlord in connection with this Lease are true, correct and complete
in all respects.         l. Further Assurances. The parties agree to promptly
sign all documents reasonably requested to give effect to the provisions of this
Lease.         m. Guaranty. This Lease shall be guaranteed by Laurence Wainer
and they shall be required to execute the Lease Guaranty attached hereto as
Exhibit “F”.         n. Merger. The voluntary or other surrender of this Lease
by Tenant, or a mutual cancellation thereof, or a termination by Landlord shall
not work a merger, and shall, at the option of Landlord, terminate all or any
existing subtenancies or may, at the option of Landlord, operate as an
assignment to Landlord of any or all subtenancies.         o. Mortgagee
Protection. Tenant agrees to send by certified or registered mail to any first
mortgagee or first deed of trust beneficiary of Landlord whose address has been
furnished to Tenant, a copy of any notice of default served by Tenant on
Landlord. If Landlord fails to cure such default within the time provided for in
this Lease, such mortgagee or beneficiary shall have an additional thirty (30)
days to cure such default; provided that if such default cannot reasonably be
cured within that thirty (30) day period, then such mortgagee or beneficiary
shall have such additional time to cure the default as is reasonably necessary
under the circumstances.         p. Prior Agreements; Amendments. This Lease
contains all of the agreements of the parties with respect to any matter covered
or mentioned in this Lease, and no prior agreement or understanding pertaining
to any such matter shall be effective for any purpose. No provisions of this
Lease may be amended or added to except by an agreement in writing signed by the
parties or their respective successors in interest.         q. Recording. Tenant
shall not record this Lease without the prior written consent of Landlord.
Tenant, upon the request of Landlord, shall execute and acknowledge a “short
form” memorandum of this Lease for recording purposes.         r. Severability.
A final determination by a court of competent jurisdiction that any provision of
this Lease is invalid shall not affect the validity of any other provision, and
any provision so determined to be invalid shall, to the extent possible, be
construed to accomplish its intended effect.         s. INTENTIONALLY OMITTED.  
      t. Successors and Assigns. This Lease shall apply to and bind the heirs,
personal representatives, and permitted successors and assigns of the parties.  
      u. Time of the Essence. Time is of the essence of this Lease.         v.
Waiver. No delay or omission in the exercise of any right or remedy of Landlord
upon any default by Tenant shall impair such right or remedy or be construed as
a waiver of such default.         z.

Tenant will pay an additional of $225.00 P.K on a monthly basis during the Lease
and the Option for the usage of electricity related to any signs and for posting
any signs. Landlord by way of a written notice can request and have Tenant
remove any and all signs. Upon receipt of notice, Tenant will remove all signs
within three (3) business days. Shall Tenant fail to abide with the terms of the
Landlord’s request to move any and all signs, the Tenant shall be in default at
that point.

 



 [image_006.jpg] [image_007.jpg] 

 



16

 

 

The receipt and acceptance by Landlord of delinquent Rent shall not constitute a
waiver of any other default; it shall constitute only a waiver of timely payment
for the particular Rent payment involved.

 

No act or conduct of Landlord, including, without limitation, the acceptance of
keys to the Premises, shall constitute an acceptance of the surrender of the
Premises by Tenant before the expiration of the Term. Only a written notice from
Landlord to Tenant shall constitute acceptance of the surrender of the Premises
and accomplish a termination of the Lease.

 

Landlord’s consent to or approval of any act by Tenant requiring Landlord’s
consent or approval shall not be deemed to waive or render unnecessary
Landlord’s consent to or approval of any subsequent act by Tenant.

 

Any waiver by Landlord of any default must be in writing and shall not be a
waiver of any other default concerning the same or any other provision of the
Lease.

 

The parties hereto have executed this Lease as of the date set forth on page 1.

 

[image_004.jpg]

  

17

 

 

EXHIBIT B

 

PARKING AGREEMENT

    

1. The term “Non-Assigned Parking” shall mean parking in a non-assigned parking
space on a non-exclusive, first-come, first-served basis on terms and conditions
as Landlord shall establish from time to time. The term “Assigned Parking” shall
mean parking by a person holding Assigned Parking rights to park in a particular
parking space designated from time to time for such purpose by Landlord’s
designated Property Manager on terms and conditions as Landlord shall establish
from time to time. Notwithstanding the foregoing, Landlord shall from time to
time in its sole discretion designate any parking area within the Project for
use as Assigned or Non-Assigned parking, or for the use as a “visitor only”
parking area subject to Landlord’s exclusive control. Any of Tenant’s invitees
parking shall be on a limited (two spaces), first- come, first-served,
space-available basis, free of charge and subject at all times to the rights of
other tenants of the Building. Tenant acknowledges and agrees that Tenant shall
not be entitled to any invitee parking in areas which Landlord has agreed are
reserved for other tenants’ invitees. Except as otherwise expressly set forth in
this Lease, Tenant is not entitled to any covered parking spaces or any other
special rights to specific parking areas or privileges. Any or all of
Non-Assigned parking shall, at Landlord’s discretion, consist of tandem parking.
Tenant shall be responsible for internally organizing an efficient system with
its employees so that its employees move their cars to allow ingress and egress
to and from tandem spaces pursuant to parking rules and regulations which
Landlord shall promulgate from time to time.     2. The Landlord reserves the
right to alter or change the Building’s existing parking facilities or adopt
different parking systems which Landlord determines will enhance the use or
efficiency of the parking facilities. Not in limitation of the generality of the
foregoing, Landlord shall have the right, at any time, in its sole and absolute
discretion to:

 

  (a) Re-stripe any portion of the painted stall liens to allow for small or
compact care parking.         (b) Re-stripe any portion of the painted stall
lines to allow for tandem parking (vehicles parking one in front of the other).
        (c) Make reciprocal parking and reciprocal ingress and egress agreement
with contiguous lots.         (d) Add entrance barriers or gates, provide for
attendant parking (e.g., requiring that all drivers leave keys with attendants).
        (e) Restructure or alter, modify or change, from time to time, parking
or validation procedures or policies.         (f) Designate or move any or all
parking spaces, assigned or reserved, for any particular purpose.

  

  Landlord also reserves the absolute right, in its discretion, to promulgate
parking rules and regulations from time to time and Tenant agrees to comply
with, and cause its employees, agents, licensees and invitees to comply with all
such rules and regulations.     3. So long as Tenant does not default under the
Lease or this Parking Agreement and so long as the Lease is in full force and
effect, Tenant shall be entitled to use up to one (4) unreserved parking permits
on a space- available basis in such spaces as Landlord or Landlord’s parking
operator shall designate from time to time. Such non- assigned parking shall be
at Landlord’s prevailing rate and charges as determined by Landlord from time to
time. The applicable rate for parking, as of execution of the Lease for all
parking space shall be $200.00.     4. With regard to any Assigned Parking
rights granted to Tenant hereby, the Landlord’s designated Property Manager
shall specify in its sole discretion the particular location of Tenant’s
Assigned Parking spaces, which locations shall be subject to change from time to
time by such Properly Manager in its sole discretion. With regard to any parking
rights of Tenant, whether Assigned or Non-Assigned, Tenant shall, if required by
Landlord or its Property Manager, deliver required security deposits for parking
cards to the Operator of the parking facilities or to the Property Manager, as
instructed by said Property Manager.     5. Landlord, its Property Manager and
said Operator shall have no obligation to accept any such security deposit from
anyone other than Tenant.     6. Tenant hereby agrees to cooperate with Landlord
and governmental agencies and officials in encouraging employees, licensees and
other persons involved with Tenant from parking on the residential streets in
the general vicinity of the Building. Tenant shall cooperate with efforts to
identify and discourage employees and invitees from parking on surrounding
residential streets. Not in limitation of the generality of the foregoing,
Tenant shall, every six (6) months during the term of the Lease, circulate
memoranda to its employees, which memoranda shall remind such employees not to
park on such residential streets. In addition, if requested by Landlord, Tenant
shall post bulletins or signs within Tenant’s suite reminding employees not to
park on surrounding residential streets. If notified to do so by Landlord,
Tenant shall require its employees and invitees to place stickers on their cars.
Tenant understands and agrees that Landlord shall have the right to require that
all of Tenant’s invitees’ parking validations be paid by Tenant so that invitees
will not be required to pay for such invitee parking. All prices, terms and
conditions of such validation shall be as Landlord shall determine, from time to
time, in its discretion.

 

 [image_006.jpg] [image_007.jpg] 

 

 

 

 

7 The foregoing parking rights are personal to Tenant and Tenant shall not have
the right, power and/or authority to assign, convey, transfer, hypothecate or
encumber said rights or any interest therein in any manner whatsoever. Any
attempt by Tenant to do so shall be null and void and, at Landlord’s election,
shall constitute a material default hereunder, and under the Lease; provided
Tenant has not cured the default within the period, after notice, as specified
in paragraph 27.1c. However, such parking rights may be transferred in whole or
in part along with all or any portion of Tenant’s rights to the Premises that
are assigned or sublet pursuant to the terms of the Lease.     8. No language or
provision of this Parking Agreement shall be interpreted either for or against
any party by virtue of any party or any attorney for any party having drafted
such language or provision. Landlord makes absolutely no representations or
warranties, expressed or implied, with respect to any parking rights or parking
facilities, except as set forth in this Agreement.     9. Landlord shall not be
deemed in breach of this Agreement unless Tenant gives Landlord written notice
of such breach and a reasonable time to cure such breach (which time shall not
be less than thirty (30) days and Landlord does not commence to cure such breach
within such reasonable period. Landlord shall use its best efforts to enforce
the rules and regulations but shall have no liability for the violation by other
tenants or by other third persons of the rules and regulations or of any parking
agreements. Landlord shall not be required to tow cards. Landlord shall also
have no liability or responsibility for lost or stolen items left in vehicles.
There are no third party beneficiaries to this Agreement, whether named herein
or not.

 

LANDLORD’S INITIALS   TENANT’S INITIALS           [image_006.jpg]  
[image_007.jpg]  

 

 

 

 

EXHIBIT D

 

RULES AND REGULATIONS

 

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls shall not be obstructed or used for any purpose other than
ingress and egress. The halls, passages, entrances, elevators, stairways,
balconies and roof are not for the use of the general public, and Landlord shall
in all cases retain the right to control or prevent access thereto by all
persons whose presence in the judgment of Landlord shall be prejudicial to the
safety, character, reputation or interests of the Project and its tenants,
provided that nothing herein contained shall be construed to prevent such access
by persons with whom the tenant normally deals in the ordinary course of its
business unless such persons are engaged in illegal activities. No tenant and no
employees of any tenant shall go upon the roof of the Project without the
written consent of Landlord.     2. Neither awnings nor other projections shall
be attached to the outside walls or surfaces of the Project nor shall the
interior or exterior of any windows be coated without the prior written consent
of Landlord. Except as otherwise specifically approved by Landlord, all
electrical ceiling fixtures hung in offices or spaces along the perimeter of the
Project must be fluorescent, of a quality, type, design and bulb color approved
by Landlord.     3. No sign, advertisement or notice shall be exhibited, painted
or affixed by any tenant on any part of, or so as to be seen from the outside
of, the Premises or the Project without the prior written consent of Landlord.
In the event of the violation of the foregoing by any tenant, Landlord may
remove same without any liability, and may charge the expense incurred in such
removal to the tenant violating this rule. Interior signs on doors and directory
tablet shall be inscribed, painted or affixed for each tenant by Landlord at the
expense of such tenant, and shall be of a size, color and style acceptable to
Landlord. However, Tenant may install, without consent, signs located entirely
within the Premises.     4. The toilets and wash basins and other plumbing
fixtures shall not be used for any purpose other than those for which they were
constructed, and no sweepings, rubbish, rags or other substances shall be thrown
therein. All damage resulting from any misuse of the fixtures shall be borne by
the tenant who, or whose servants, employees, agents, visitors or licensees
shall have caused the same.     5. No tenant shall mark, paint, drill into, or
in any way deface any part of the Premises or the Project. No boring, cutting or
stringing of wires or laying of linoleum or other similar floor coverings shall
be permitted except with the prior written consent of Landlord and as Landlord
may direct.     6. No bicycles, vehicles or animals of any kind (except so
called companion animals) shall be brought into or kept in or about the Premises
and no cooking shall be done or permitted by any tenant on the Premises except
that the preparation of coffee, tea, hot chocolate and similar items for the
tenant and its employees and business visitors shall be permitted. No tenant
shall cause or permit any unusual or objectionable odors to escape from the
Premises.     7. The Premises shall not be used for manufacturing or for the
storage of merchandise except as such storage may be incidental to the use of
the Premises for general office purposes. No tenant shall occupy or permit any
portion of his premises to be occupied as an office for a public stenographer or
typist, or for the manufacture or sale of liquor, narcotics, or tobacco in any
form or as a barber shop or manicure shop. No tenant shall engage any employees
on the Premises nor advertise for laborers giving an address at the Premises.
The Premises shall not be used for lodging or sleeping or for any immoral or
illegal purposes.     8. No tenant shall make, or permit to be made, any
unseemly or disturbing noises, sounds or vibrations or disturb or interfere with
occupants of this or neighboring buildings or premises or those having business
with them whether by the use of any musical instrument, radio, phonograph,
unusual noise or in any other way.     9. No tenant shall throw anything out of
doors, off balconies or down the passageways.     10. No tenant shall at any
time bring or keep upon the Premises any flammable, combustible or explosive
fluid, chemical, or substance. The tenant shall not do or permit anything to be
done in the leased premises, or bring or keep anything therein, which shall in
any way increase the rate of fire insurance on the Project, or on the property
kept therein, or obstruct or interfere with the rights of other tenants, or in
any way injure or annoy them, or conflict with the regulations of the Fire
Department or the fire laws, or with any insurance policy upon the Project, or
any part thereof, or with any rules and ordinances established by the Board of
Health or other governmental agency.     11. No additional locks or bolts of any
kind shall be placed upon any of the doors or windows by any tenant, nor shall
any changes be made in existing locks or the mechanism thereof without the
approval of Landlord which will not be unreasonably withheld. Each tenant must,
upon the termination of this tenancy, restore to Landlord all keys of stores,
offices, and toilet rooms, either furnished to, or otherwise procured by, such
tenant, and in the event of the loss of any keys so furnished, such tenant shall
pay to Landlord the cost of replacing the same or of changing the lock or locks
opened by such lost key(s) if Landlord shall deem it necessary to make such
change.

 

 [image_006.jpg] [image_007.jpg] 

 

 

 

 

12. All removals, or the carrying in or out of any safes, freight, furniture, or
bulky matter of any description must take place during the hours which Landlord
may determine from time to time. The moving of safes or other fixtures or bulky
matter of any kind must be made upon previous notice to the manager of the
Project and under his supervision, and the persons employed by any tenant for
such work must be acceptable to Landlord. Landlord reserves the right to inspect
all safes, freight or other bulky articles to be brought into the Project and to
exclude from the Project all safes, freight or other bulky articles which
violate any of these Rules and Regulations or the Lease of which these Rules and
Regulations are a part. Landlord reserves the right to prohibit or impose
conditions upon the installation in the Premises of heavy objects which might
overload the building floors.     13. No tenant shall purchase or otherwise
obtain for use in the Premises water, ice, towel, vending machine, janitorial,
maintenance or other like services, or accept barbering or bootblacking
services, except from persons authorized by Landlord, and at hours and under
regulations fixed by Landlord. This authorization will not be unreasonably
withheld by Landlord.     14. Landlord shall have the right to prohibit any
advertising by any tenant which, in Landlord’s opinion, tends to impair the
reputation of the Project or its desirability as an office building and, upon
written notice from Landlord, any tenant shall refrain from or discontinue such
advertising.     15. Landlord reserves the right to exclude from the Project
between the hours of 7:00 p.m. and 7:00 a.m. and at all hours of Sundays and
legal holidays all persons who do not present a pass to the Project signed by
the Landlord. Landlord shall furnish passes to persons for whom any tenant
requests the same in writing. Each tenant shall be responsible for all persons
for whom he requests passes and shall be liable to Landlord for all acts of such
persons. Landlord shall in no case be liable for damages for any error with
regard to the admission to or exclusion from the Project of any person.
Landlord’s permission is not to be unreasonably withheld in establishing an
after-hours entry procedure for Tenant’s invitees.     16. Any persons employed
by any tenant to do janitor work, shall, while in the Project and outside of the
Premises, be subject to and under the control and direction of the manager of
the Project (but not as an agent or servant of said manager or of Landlord).
Tenant shall be responsible for all acts of such persons and Landlord shall not
be responsible for any loss or damage to property in the Premises, however
occurring.     17. All doors opening onto public corridors shall be kept closed,
except when in use for ingress and egress.     18. The requirements of tenants
will be attended to only upon application to the Office of the Project.     19.
Canvassing, soliciting and peddling in the Project are prohibited and each
tenant shall cooperate to prevent the same.     20. All office equipment of any
electrical or mechanical nature shall be placed by tenants in the Premises in
settings approved by Landlord, to absorb or prevent any vibration, noise or
annoyance.     21. No air conditioning unit or other similar apparatus shall be
installed or used by any tenant without the written consent of Landlord.     22.
There shall not be used in any space, or in the public halls of the Project,
either by tenant or others, any hand trucks except those equipped with rubber
tires and side guards.     23. Landlord wilt direct electricians as to where and
how telephone and telegraph wires are to be introduced. No boring or cutting for
wires or stringing of wires will be allowed without written consent of Landlord.
The location of telephones, call boxes and other office equipment affixed to the
Premises shall be subject to the approval of Landlord.     24. No person shall
be allowed to transport or carry beverages, food, food containers, etc., on any
passenger elevators. The transportation for such items shall be via the service
elevators in such manner as prescribed by Landlord.     25. Tenants shall
cooperate with Landlord in obtaining maximum effectiveness of the cooling system
by closing drapes when the sun’s rays fall directly on windows of the Premises.
Tenant shall not obstruct, alter or in any way impair the efficient operation of
Landlord’s heating, lighting, ventilating and air conditioning systems and shall
not place bottles, machines, parcels or any other articles on the induction unit
enclosure so as to interfere with air flow. Tenant shall not tamper with or
change the setting of any thermostats or temperature control valves.     26. All
parking ramps and areas, pedestrian walkways, plaza and other public areas
forming a part of the Project shall be under the sole and absolute control of
Landlord with the exclusive right to regulate and control these areas. Tenant
agrees to conform to the rules and regulations that may be established by
Landlord for these areas from time to time.

 

 [image_006.jpg] [image_007.jpg] 

 

 

 

 

27. Landlord reserves the right to exclude or expel from the project any person
who, in the judgment of Landlord, is intoxicated or under the influence of
liquor or drugs, or who shall in any manner do any act in violation of any of
the rules and regulations of the Project.     28. Landlord is not responsible to
any tenant for the non-observance or violation of the rules and regulations by
any other tenant.

 



LANDLORD’S INITIALS   TENANT’S INITIALS           [image_006.jpg]  
[image_007.jpg]  

 

 

 

 

EXHIBIT F

 

LEASE GUARANTY

 

1. FOR VALUE RECEIVED, and in consideration for, and as an inducement to Marsel
Plaza, LLC., as Landlord, to make the foregoing Lease (including all Exhibits
thereto), with LAURENCE WAINER, as Tenant, the undersigned, LAURENCE WAINER
(hereinafter sometimes called “Guarantor”), hereby absolutely and
unconditionally guarantees the full payment of all monetary obligations therein
provided to be performed and observed by Tenant, Tenant’s heirs, executors,
administrators, successors and assigns (the phrase “heirs, executors,
administrators, successors and assigns” not altering any of the provisions of
said Lease relating to assignment or subletting); and Guarantor hereby make
themselves fully liable for such payment.

 

2. Guarantor expressly agrees that the validity of this Guaranty and his
obligations hereunder shall in no wise be terminated, affected or impaired by
reason of the assertion by Landlord against Tenant of any of the rights or
remedies reserved to Landlord by said Lease. Guarantor further covenants and
agrees that this Guaranty and the full liability of Guarantor hereunder shall
remain and continue in full force and effect notwithstanding the occurrence of
any one or more of the following types of transactions (whether or not Guarantor
shall have received any notice of or consented to any such transaction): (i) any
renewal, extension, modification or amendment of said Lease; (ii) any assignment
or transfer by Landlord; (iii) any assignment or transfer or subletting by
Tenant; (iv) death of any party Tenant (who may be a natural person); (v) any
dissolution of Tenant (if Tenant is a corporation); or (vi) the fact that Tenant
(if Tenant is a corporation) may be a party to any merger, consolidation or
reorganization; provided however, if Tenant is a disappearing party in any such
merger, consolidation or reorganization, then Guarantor shall thereupon
automatically become primarily liable for the payment of all monetary
obligations of Tenant under said Lease.

 

3. Failure of Landlord to insist upon strict performance or observance of any of
the terms, provisions or covenants of said Lease or to exercise of any right
therein contained shall not be construed as a waiver or relinquishment for the
future of any such term, provision, covenant or right, but the same shall
continue and remain in full force and effect. Receipt by Landlord of rent (or
any other monetary sum or acceptance of performance of any obligation of Tenant
under said Lease) with knowledge of the breach of any provision of said Lease
shall not be deemed a waiver of such breach. Waiver by Landlord of any right of
Landlord against Tenant under said Lease shall not constitute a waiver as
against Guarantor or in any other way inure to the benefit of Guarantor (unless
Landlord agrees in writing that the liability of Guarantor under this Guaranty
is thereby affected).

 

4. Guarantor further agrees to indemnify and hold harmless Landlord from all
loss, damage, cost and expense (including, without limitation, costs of court
and attorneys’ fees incurred by Landlord) in the event of any default by Tenant
under such Lease.

 

5. Guarantor further agrees that in any right of action which shall accrue to
Landlord under said Lease, Landlord may, at its option, proceed against Tenant
alone (without having made any prior demand upon Guarantor or having commenced
any action against Guarantor or having obtained or having attempted to satisfy
any judgment against Guarantor) or may proceed against Guarantor and Tenant,
jointly or severally, or may proceed against Guarantor alone (without having
made any prior demand upon Tenant or having commenced any action against Tenant
or having obtained or having attempted to satisfy any judgment against Tenant).
The defense of any setoff or counterclaim available to Tenant under the terms of
the Lease, the defense that Landlord’s claim against Guarantor hereunder is
barred by the applicable statute of limitations, all defenses of the law of
guaranty, indemnification and suretyship, including without limitation,
substantive defenses and procedural defenses, are hereby waived and released by
Guarantor.

 

6. All of the covenants, duties and obligations of Guarantor under this Guaranty
shall be performed in Los Angeles, Los Angeles County, California; and all
matters relating to this Guaranty and the covenants, duties and obligations of
Guarantor under this Guaranty shall be governed by the laws of the State of
California.

 

7. Guarantor specifically waives any notice of acceptance of this Guaranty by
Landlord.

 

8. If any obligation of Tenant under said Lease is secured, in whole or in part,
by collateral of any type Landlord may, from time to time, at its discretion and
with or without valuable consideration, allow substitution or withdrawal of all
or any part of such collateral or subordinate or waive any of its lien rights
with respect to all or any part of such collateral or release all or any part of
such collateral, without notice to or consent of Guarantor and without in any
wise impairing, diminishing or releasing the liability of Guarantor under this
Guaranty. Under no circumstances shall Landlord be required to first resort to
any collateral for any obligation of Tenant as any nature of prerequisite or
precondition to invoking or enforcing the liability of Guarantor under this
Guaranty.

 

9. Guarantor acknowledges and represents to Landlord that Tenant executed said
Lease and Guarantor executed this Guaranty prior to the time that Landlord
executed said Lease; and Guarantor acknowledges and agrees that the execution
and delivery of this Guaranty by Guarantor to Landlord has served as a material
inducement to Landlord to itself execute and deliver said Lease; and Guarantor
further acknowledges and agrees that but for the execution and delivery of this
Guaranty by Guarantor, Landlord would not have executed and delivered said
Lease.

 

 [image_006.jpg] [image_007.jpg] 

 

 

 

 

10. Guarantor agrees that in the event that Tenant shall become insolvent or
shall be adjudicated a bankrupt, or shall file a petition for reorganization,
arrangement or other relief under any present or future provisions of the
National Bankruptcy Act, or if such a petition be filed by creditors of said
Tenant, or if Tenant shall seek a judicial readjustment of the rights of its
creditors under any present or future Federal or State law or if a receiver of
all or part of its property and assets is appointed by any State or Federal
court, no such proceeding or action taken therein shall modify, diminish or in
any way affect the liability of Guarantor under this Guaranty and the liability
of Guarantor with respect to such Lease shall be of the same scope as if
Guarantor had itself executed said Lease as the named tenant thereunder and no
“rejection” and/or “termination” of such Lease in any of the proceedings
referred to in this paragraph shall be effective to release and/or terminate the
continuing liability of Guarantor to Landlord under this Guaranty with respect
to such Lease for the remainder of the lease term stated therein unaffected by
any such “rejection” and/or “termination” in said proceedings.

 

11. All rights of Guarantor against Tenant arising by way of subrogation on
account of Guarantor’s having performed some covenant, duty or obligation of
Tenant under said Lease shall be subject and subordinate to all of the rights of
Landlord against Tenant with respect to such Lease; and Guarantor shall not
exercise any such right of Guarantor against Tenant until all of the covenants,
duties and obligations of Tenant under such Lease shall have been fully
performed.

 

12. If enforcement of the rights of Landlord under this Guaranty is placed in
the hands of an attorney on account of any default of Guarantor under this
Guaranty, Landlord shall, in addition to the other rights of Landlord hereunder,
be permitted to recover Landlord’s reasonable attorney’s fees from Guarantor
upon receipt of a final and unappealable judgment for the same in a court of
competent jurisdiction.

 

13. The stated rights of Landlord under this Guaranty shall be understood as not
excluding any other legal or equitable rights of Landlord against Guarantor for
obligations accruing not expressly set forth herein, but shall be understood as
being cumulative to all such other legal and equitable rights of Landlord not
expressly stated herein.

 

14. Whenever this Guaranty is executed by more than one party as “Guarantor”,
all references herein to “Guarantor” shall refer to each and all of the
undersigned parties signing this Guaranty as Guarantor; and the liability of
said parties for the performance of the covenants, duties and obligations of
Guarantor hereunder shall be joint and several.

 

15. Should any portion of this Guaranty ever be held legally invalid or
unenforceable, the balance of this Guaranty shall not thereby be affected, but
shall remain in full force and effect in accordance with its terms and
provisions.

 

16. All terms and provisions hereof shall inure to the benefit of the assigns
and successors of Landlord and shall be binding upon the heirs, executors,
administrators, successors and assigns of Guarantor.

 

EXECUTED in multiple counterparts, each of which shall have the force and effect
of an original, on this the day of Twenty First, 2015.

 

[image_005.jpg] 

 

 

 



